Citation Nr: 1536589	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating for right knee traumatic arthritis with scar in excess of 10 percent prior to December 11, 2008, and in excess of 20 percent from December 11, 2008, forward, based on arthritis with recurrent instability.  

2.  Entitlement to a rating for right knee traumatic arthritis with scar in excess of 10 percent from December 11, 2008, forward, based on limitation of motion.

3.  Entitlement to higher ratings for right knee traumatic arthritis with scar from August 1, 2013, forward, in excess of 20 percent based on instability, 30 percent based on limited flexion, and 10 percent based on limited extension.  

4.  Whether consideration of an extraschedular rating for right knee disability under 38 C.F.R. § 3.321(b) is warranted.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to October 1989.

This case initially came before the Board of Veterans' Appeals (Board) from March 2009 and March 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Los Angeles, California, has original jurisdiction.

On June 20, 2006, VA received a statement from the Veteran requesting an increased rating for his service-connected right knee disability.  On December 11, 2008, he claimed entitlement to an increased rating for the knee via telephone call.  In the March 2009 rating decision, the RO increased the rating to 20 percent for this disability under DC 5010-5257, effective as of December 11, 2008, identifying this as the date of claim.  In a March 2010 rating decision, the RO granted a separate 10 percent rating for the Veteran's right knee based on limitation of motion under DC 5260 (for flexion), effective as of December 11, 2008, again indicating that this was the date of the claim.  Although the Veteran did not dispute these assigned effective dates, entitlement to a higher rating based on the June 20, 2006, claim remains on appeal, to include for an increased or separate rating prior to December 11, 2008, because this claim was not addressed in a prior rating decision.  

The Board previously remanded this case for development in August 2013 and July 2014.  

In July 2014, the Board assumed jurisdiction over an informally raised claim for TDIU, as part the claims for increased ratings for the right knee.  The Board also directed the agency of original jurisdiction (AOJ) to adjudicate claims of service connection for a right knee disability and a low back disability, finding that they were inextricably intertwined with the TDIU claim.  

In a March 2015 rating decision, the AOJ granted service connection for left knee strain and denied service connection for a low back disability.  As VA has not received a notice of disagreement as to the denial of service connection for a low back disability, or issues downstream from the grant of service connection for the left knee disability, those issues are not on appeal before the Board.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200-20.202, 20.302 (2015). 

After the last adjudication of this matter by the AOJ, the Veteran submitted a June 2015 response with arguments and a description of right knee symptoms.  Although the Veteran did not submit a waiver of AOJ review of such evidence, he had already submitted similar evidence as to the majority of his symptoms previously; therefore, it is essentially duplicative of the prior evidence.  As such, the Board may proceed with a decision without prejudice to the Veteran, and it is unnecessary to refer the case to the AOJ for further review.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The issues of entitlement to higher ratings than those granted in this decision for the right knee disability, including consideration of extraschedular ratings; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since June 20, 2006, the Veteran's right knee disability has been manifested by recurrent instability that is at least moderate.  

2.  From June 20, 2006, through July 31, 2013, the Veteran's right knee disability has been manifested by painful flexion.

3.  Since August 1, 2013, the Veteran's right knee disability has been manifested by flexion limited to 15 degrees during flare-ups or after repetitive use.

4.  Since August 1, 2013, the Veteran's right knee disability manifested by limitation of extension to at least 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent since June 20, 2006 for recurrent instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a rating in excess of 20 percent from December 11, 2008, through July 31, 2013, for recurrent instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257.

3.  The criteria for a rating of 10 percent for limited flexion of the right knee were met from June 20, 2006 to July 31, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).

4.  The criteria for a rating of 30 percent for limited flexion of the right knee beginning August 1, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

6.  The criteria for a rating of 10 percent for limited extension of the right knee have been met since August 1, 2013.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's percentage ratings are based on average impairment of earning capacity from service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence shows that the disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14.

Degenerative or traumatic arthritis is generally rated based on limitation of motion of the affected joint.  If there is limitation of motion that does not meet the compensable criteria under the appropriate diagnostic code, a rating of 10 percent will be assigned where there is satisfactory evidence of painful motion, swelling, or muscle spasm.  38 C.F.R. § 4.71a, DCs 5003 & 5010.  

Similarly, where there is limitation of motion that is not compensable under DCs 5260 or 5261, a single 10 percent rating may be assigned for arthritis by virtue of 38 C.F.R. § 4.59, which provides that arthritis that is productive of actually painful motion due to unstable or malaligned joints warrants at least the minimum compensable evaluation for the joint.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).

Normal extension of the knee is to 0 degrees.  A noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a 10 percent rating, extension must be limited to 10 degrees.  A rating of 20 percent will be assigned for extension limited to 15 degrees, and a 30 percent will be assigned for extension limited to 20 degrees.  To warrant the next higher rating of 40 percent, extension must be limited to 30 degrees.  A maximum 50 percent rating will be assigned for extension limited to 50 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5261.

Normal flexion of the knee is to 140 degrees.  A noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  A 20 percent rating will be assigned for flexion limited to 30 degrees.  A maximum 30 percent rating will be assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Plate II & DC 5260.

Separate ratings may be assigned for compensable flexion and extension for the same knee (under DCs 5260 and 5261) to adequately compensate for demonstrated functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  

A compensable or higher rating may be assigned for limitation of motion due to additional functional impairment as a result of pain or other factors, including after repetitive use or during flare-ups; however, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion, as opposed to assignment of a minimum compensable rating for arthritis.  Pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As discussed below, the Veteran has symptoms of recurrent instability that are separate and distinct from his painful motion with limited extension and flexion due to arthritis.  Thus, separate ratings are appropriate.  38 C.F.R. § 4.14; see also Amberman, 570 F.3d at 1381; VAOGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997) (allowing separate ratings for arthritis with limitation of motion and for recurrent subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability).  

Recurrent lateral instability or subluxation of the knee will be assigned a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, or a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.  Consideration of pain or other factors during flare-ups or after repetitive use under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under this code because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Disability Picture

The Veteran is currently assigned a 10 percent rating for his right knee arthritis based on recurrent instability (DC 5010-5257) prior to December 11, 2008, and a 20 percent rating under this code since that date.  He is also assigned a separate rating of 10 percent based on limitation of flexion (DC 5260) as of December 11, 2008.  

The initial 10 percent rating for the right knee was assigned under DC 5010-5257 for arthritis with squatting limited to 75 percent of normal and positive tests for laxity (or instability).  The Veteran submitted a claim for increased rating on June 20, 2006, asserting that his right knee had become progressively worse since service discharge, in that he was having difficulty walking and standing for extended periods, sometimes his knees would "give out" when he was standing, and sometimes they were very painful.

There is no lay or medical evidence regarding the severity of the Veteran's right knee symptoms within the year prior to his June 2006 claim for an increased rating; rather, the last evidence or statements prior to that time were in the 1990s.  

VA treatment records in October 2006 showed complaints of right knee pain and a history of reconstructive surgery.  The next medical documentation regarding treatment for the right knee was in March 2009, which noted constant right knee pain for 10 years and a steady gait without the use of ambulatory aids.  Testing showed decreased flexion of the right knee limited to 50 degrees.

During a January 2009 VA examination of the right knee, the Veteran described "constant" pain elicited by physical activity and prolonged sitting or standing; an inability to ambulate, sit, or stand for prolonged periods of time; and an inability to squat or kneel.  He required a cane for ambulation, in that he needed assistance with stability, balance, and coordination when ambulating over long distances.  His gait was slow-paced with a limp on the right side.  The Veteran also reported weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  

Range of motion testing showed extension to 0 degrees without pain and flexion to 70 degrees with pain at the end of the range, with no additional limitation after repetitive testing.  The examiner noted, however, that joint function would be additionally limited after repetitive use by pain, fatigue, lack of endurance, and incoordination.  There was edema, weakness, locking pain, and crepitus.  Testing showed moderate instability of the anterior and posterior cruciate ligaments as well as the medial and lateral collateral ligaments.  There was no sign of subluxation. 

Thereafter, an April 2009 treatment record noted complaints of worsening right knee pain, mild puffiness, and range of motion from 0 to 90 degrees.  

An August 2009 treatment record noted continued complaints of right knee pain and giving way.  Pain was increased when going up and down stairs, or when getting up from a chair after sitting for a long period of time. There was crepitus with range of motion and "pseudolaxity" with varus/valgus stress, although the right knee was stable to anterior and posterior drawer tests and the Lachman's test (which the 2015 VA examination noted was for anterior stability) was negative.  

In a September 2009 treatment record, the Veteran reported that his chronic right knee pain had gotten worse over the past year.  He had noticed an increase in popping and cracking in the right knee, and he reported that his right knee range of motion was functional but was limited when trying to squat.  No knee brace was issued at that time.  The Veteran had been working out in the gym several times a week, and he was advised to continue doing so; the provider instructed him to do stair-climbing exercises to help decrease knee pain when descending and ascending, and the Veteran indicated that he had noticed a decrease to no pain.  Range of motion testing showed active motion "within functional limits," crepitation, and pain, but the Veteran's gait was normal and he had normal knee strength. 

In his November 2009 notice of disagreement regarding the grant of a 20 percent rating based on instability effective since 2008, the Veteran reported that his right knee had worsened, in that he was having frequent difficulty standing and walking.  

A treatment in early March 2010 recorded right knee range of motion was from 0 to 90 degrees.  At the end of March 2010, a treatment record noted that the Veteran reported worsening right knee pain; and that he had been offered a hyalan injection in August 2009 but refused it.  The right knee was mildly puffy, there was crepitation, and there was unspecified reduced range of motion.  

In his May 2010 notice of disagreement to the award of a separate 10 percent rating based on limitation of flexion since 2008, which resulted in an overall rating of 30 percent for the right knee, the Veteran asserted that the January 2009 VA examiner's findings of flexion to 70 degrees with pain at 70 degrees and no weakness or locking pain may have been correct at that time, but that he had continued locking pain and other problems thereafter.  He reported that he could not walk or stand for long periods of time, often had pain, and was frequently unable to bend or stretch the right knee without pain.  Medication only gave temporary relief

The Veteran has reported that he quit his job in August 2013 and could no longer work due to his right knee.  See December 2013 letter; December 2013 VA treatment record; March 2015 formal claim for TDIU (VA Form 21-8940).  

During an October 2013 VA examination, the Veteran reported pain all over the right knee but especially in the front, and that his knee would lock if he sat for too long.  He stated that he used a cane regularly due to his knees to prevent him from falling.  During range of motion testing, the Veteran was unable to fully extend the right knee and extension ended at 10 degrees with no objective pain, and no change after repetitive testing.  Flexion was to 85 degrees with pain at 60 degrees, and to 80 degrees after repetitive testing.  The examiner stated that there would be functional loss or impairment or additional limitation of motion after repetitive use due to weakened movement, pain on movement, disturbance of locomotion, as well as due to the presence of a small effusion in the right knee.  All joint stability tests had normal results, and there was no evidence or history of subluxation or dislocation.  The examiner noted that residuals of prior arthroscopic surgery for repair of a ligament in the right knee were less range of motion, swelling, and pain.  There was pain on palpation of the joint line or soft tissues, and muscle strength testing was 5 out of 5 for flexion and 4 out of 5 for extension of the right knee.  

A December 2013 treatment record noted that the Veteran's right knee had a bony enlargement, was tender to palpation, and resulted in severe pain.

In a January 2015 treatment record, the Veteran reported recurrent, achy right knee pain for 10 years; he denied any recent change in the nature of his pain.  X-rays were ordered, which resulted in a finding of severe arthritis as stated above.

The Veteran's friend and wife submitted statements in March 2015, shortly before the last VA examination, indicating that they had observed his right knee symptoms worsen over the prior two years, or since approximately 2013.  The friend stated that the Veteran used a walking stick for walking and standing due to swelling and severe pain in his knee.  The Veteran's wife stated that he had been having severe knee pain in the past few years and that he used a cane to walk and walked at a very slow pace.  She described constant pain when sitting, standing, or lying down, as well as frequent swelling and sounds of popping and grinding from the knee when he would move, walk, or stand.  In addition to problems walking and standing for long periods of time, she stated that the Veteran could not participate in activities with his children, and he had difficulty standing from a sitting position, getting in or out of a tub, and putting on pants, socks, and shoes due to his knee.

During the March 2015 VA examination, the Veteran reported that his right knee had progressively worsened, he was currently in constant pain with limited range of motion and arthritis and altered gait, and he was using a cane constantly due to his knees.  Testing showed right knee extension limited to 10 degrees, with pain at 10 degrees, and no change after repetitive testing.  Flexion was to 20 degrees with objective pain at 10 degrees, and no change after repetitive testing.  The examiner stated that there would be functional loss or impairment due to less movement than normal, pain on movement, interference with standing, sitting, and weight-bearing.  The Veteran again had normal results for all joint stability tests.  This examiner also noted that residuals of prior arthroscopic surgery for the right knee were less range of motion, swelling, and pain.  There continued to be tenderness to palpation, and muscle strength was 4 out of 5 for both flexion and extension of the knee.  

In June 2015, the Veteran indicated that he had frequently reported that his right knee would pop out and lock up; he was unable to bend the right knee without severe pain, and the bones grind and move around with any movement, creating severe pain that results in functional loss of movement and inhibits his normal daily activities.  He also reported pain from sitting in a chair and standing from seated positions.  The Veteran stated that he uses a cane and a walker, both issued by VA, due to loss of strength and loss of coordination and balance in the right knee.  

In general, the Veteran argues that the results of X-rays have not been properly considered in rating his right knee.  In a November 2009 notice of disagreement, he reported that VA providers had recently told him that his knee had worsened and recent X-rays and a CT scan showed progressive advanced arthritis.  Similarly, in his May 2010 notice of disagreement, the Veteran asserted that X-rays after the January 2009 VA examination showed that his arthritis was advancing very quickly, and that his provider had told him he would ultimately need a total knee replacement.  The Veteran was fearful of being unable to work in the future due to his knee, and he requested an overall 60 percent rating for his right knee.

X-rays throughout the appeal period do indeed show a progression of the Veteran's right knee arthritis.  In April 2009 X-rays, the impression was moderate to severe degenerative changes in the lateral compartment, moderate changes in the patellofemoral compartment, and mild changes in the medial compartment.  In July 2011 and October 2013, X-rays showed moderate tricompartmental degenerative changes.  In January 2015, X-rays showed advanced degenerative joint disease, which was noted to be particularly severe in the lateral compartment of the right knee, with essentially bone on bone configuration, among other abnormalities. 

The main probative value of X-rays for rating purposes, however, is to show the existence of arthritis, which is clearly established.  The rating of the Veteran's right knee disability, including as a result of arthritis, is based on his manifested symptoms as shown by functional impairment through lay and medical evidence.

Instability

Resolving doubt in the Veteran's favor, the evidence establishes that prior to December 11, 2008, including since June 20, 2006, he has had essentially the same level of complaints regarding right knee instability as during the January 2009 VA examination when he was noted to have moderate instability.  He reported in his June 2006 claim that sometimes his knee would give out when standing; and he had problems walking and standing for extended periods.  Similarly, he reported difficulty with prolonged standing and walking during the VA examination, as well as giving way, and that he needed a cane for ambulating long distances.  As such, a rating of 20 percent for based on recurrent instability is warranted as of June 20, 2006.  38 C.F.R. § 4.71a, DC 5257.

Limitation of Motion 

In addition to objective measurements of the Veteran's limitation of motion at various points, all three VA examiners noted that the Veteran would have additional functional loss or impairment after repetitive use (or flare-ups) due to various factors including pain.  The 2013 and 2015 examiners noted that the Veteran had residuals of right knee surgery of less motion, swelling, and pain.  The 2015 examiner stated that he was unable to identify the degree of additional impairment without resorting to speculation without observing the knee during flare-ups or after prolonged repetitive use.  Nevertheless, the competent descriptions by the Veteran and other lay witnesses as to the effects of flare-ups or repetitive use are relatively consistent with treatment records when the Veteran reported worsening pain and had measurable decrease in range of motion, and such reports are credible.

The Veteran has reported chronic right knee pain and resulting limitation of motion throughout the appeal period, which is also supported by objective measurements.  He has reported, however, that his right knee impairment had worsened to the extent that he believed he was no longer able to work, and he quit his job, as of August 2013.  This is relatively consistent with the reports by his wife and friend in March 2015 that he had increased symptoms and impairment for approximately two years at that point, as well as with the 2013 and 2015 examinations showing a higher degree of limitation of measured flexion and extension.  Although the Veteran has not specified a date on which he stopped working, resolving doubt in his favor, the increased level of impairment is established as of August 1, 2013.   

With regard to flexion, the Veteran is currently assigned a 10 percent rating for his right knee under DC 5260, effective as of December 11, 2008.  Prior to August 1, 2013, including from June 20, 2006, forward, he reported relatively constant right knee pain that was intermittently very painful, with exacerbations after physical activity and prolonged sitting, walking, or standing.  He reported an inability to squat or kneel during the January 2009 VA examination; however, he later clarified in a September 2009 treatment record that he had limited range of motion when trying to squat.  Then, in his May 2010 notice of disagreement, the Veteran stated that he was frequently unable to bend his knee without pain.  Thus, the evidence shows that the Veteran retained the ability to bend (or flex) his right knee, such as with squatting or kneeling, but he had pain while doing so.  

The Veteran sought treatment for worsening right knee pain at several times, and he had flexion measured to 50 degrees or higher.  See January 2009 VA examination (flexion to 70 degrees with pain at end, which the Veteran noted in May 2010 may have been accurate at that time); March 2009 VA treatment record (flexion to 50 degrees); April 2009 and March 2010 treatment records (flexion to 90 degrees).  He had range of motion "within functional limits" with pain and crepitus in a September 2009 treatment record.  There was unspecified reduced range of motion with mild puffiness (or swelling) and crepitation in a late March 2010 record.  

Resolving doubt in the Veteran's favor, this evidence meets the criteria for a 10 percent rating based on limited flexion under DC 5260 for the appeal period prior to August 1, 2013, to include from June 20, 2006, forward.  He had painful, limited motion to varying degrees throughout this period, and the measurement of 50 degrees of flexion in March 2009 is consistent with a higher degree of impairment during a flare-up.  Further, this measurement during a flare-up more nearly approximates the criteria for a 10 percent rating of 45 degrees of flexion than the criteria for a 0 percent rating based on 60 degrees of flexion.  See 38 C.F.R. §§ 4.7 & 4.71a, DC 5260.  The evidence does not establish, however, that the Veteran's limited flexion first rose to this level of severity within the one year prior to his June 20, 2006, claim, as he reported that his right knee had worsened progressively since service, with painful motion throughout that time.  See 38 C.F.R. § 3.400(o)(2).  

The Veteran's limitation of flexion did not more nearly approximate the criteria for a 20 percent rating of flexion limited to 30 degrees during this period.  See DC 5260.  Rather, he had much higher ranges of motion at other times, including when he reported pain or worsening pain, ranging from 70 degrees to 90 degrees of flexion.  Thus, a higher rating is not warranted based on limitation of flexion during this period, and a 10 percent rating is appropriate from June 20, 2006, forward.  

Beginning August 1, 2013, based on the presumed date on which the Veteran stopped working, and resolving doubt in his favor, the evidence shows an increased level of right knee limited motion.  The Veteran reported severe right knee pain and there was a noticeable bony enlargement in December 2013, and his wife and friend indicated in 2015 that he had worsened right knee function due to severe pain and swelling since approximately 2013.  As noted above, he was also using a cane regularly as of the 2013 VA examination due to problems walking and standing as a result of pain and other factors.  The March 2015 VA examiner recorded flexion limited to 20 degrees with pain at 10 degrees, and the Veteran was using a cane constantly.  Although the Veteran had flexion measured to 85 degrees with pain at 60 degrees, and flexion to 80 degrees after repetitive testing, during the October 2013 examination, the examiner noted that there would be unspecified additional loss after repetitive use.  Thus, resolving doubt in the Veteran's favor, he had flexion limited to this degree during flare-ups or after repetitive use since August 1, 2013.  The measurement of flexion limited to 20 degrees during a flare-up, including with pain, more nearly approximates the criteria for a 30 percent rating of 15 degrees of flexion than the criteria for a 20 percent rating based on 30 degrees of flexion.  See 38 C.F.R. §§ 4.7 & 4.71a, DC 5260.  Thus, a 30 percent rating is warranted for the right knee based on limitation of flexion since August 1, 2013.  Id.  This is the maximum available schedular rating based on limitation of flexion.  Id.

Concerning extension, the Veteran reported in May 2010 that he was frequently unable to stretch (or extend) his knee without pain.  Painful motion alone, however, does not constitute limited motion to warrant a particular rating under the specific codes for limitation of motion, such as DC 5261 for extension, as opposed to for the purpose of assigning a minimum rating based on painful motion due to arthritis.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.59, 4.71a; VAOGCPREC 9-98.  

Beginning August 1, 2013, the presumed date upon which the Veteran stopped working, and resolving doubt in his favor, the evidence shows increased limitation of right knee extension, so as to warrant a 10 percent rating.  During the October 2013 and March 2015 VA examinations, the Veteran was unable to fully extend his right knee and had extension limited to 10 degrees, which warrants a 10 percent rating.  See id.  .  38 C.F.R. §§ 4.7, 4.71a, DC 5261.  

General Considerations

Staged ratings have been assigned for the right knee as discussed herein.  Further staging will be considered, following the remand development.  Hart, 21 Vet. App. at 509-10.  The Board's decisions are not intended to prevent the Veteran from presenting evidence and argument with regard to effective date issues once the AOJ takes action to implement the Board's decisions.

The questions of entitlement to a TDIU and whether extraschedular consideration is warranted under 38 C.F.R. § 3.321(b) both require a complete picture of the claimant's service-connected disabilities and their effects on employability.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  As the directed development for the TDIU claim may result in development pertinent to consideration under § 3.321(b), this aspect of the increased rating claim is deferred as inextricably intertwined.  Id.; Todd v. McDonald, 27 Vet. App. 79, 90 (2015). 

The Veteran's claims have been granted as described above, based in part on the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

A rating of 20 percent for recurrent instability of the right knee, effective June 20, 2006, is granted.

A rating of 10 percent for limited flexion of the right knee, effective June 20, 2006 is granted.

A rating of 30 percent for limited flexion of the right knee, beginning August 1, 2013, is granted.

A rating of 10 percent for limited extension of the right knee beginning August 1, 2013, is granted.


REMAND

The Veteran's only service-connected disabilities relate to his right and right knees.  In light of the awards of increased ratings herein, the Veteran meets the schedular criteria for a TDIU as of August 1, 2013.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The evidence is unclear, however, as to whether the service-connected disabilities preclude substantially gainful employment consistent with his prior educational and occupational history.  See 38 C.F.R. § 4.16(a).  

In the prior remand, the Board directed the VA examiner to discuss the extent to which the Veteran's nonservice-connected conditions, including morbid obesity and cellulitis, resulted in his symptoms and functional limitations.  The March 2015 VA examiner did not respond to this question, or describe the effects of the Veteran's knee disabilities on his employability.  As noted above, the Board has resolved reasonable doubt in the Veteran's favor and finds that the evidence shows that he has had difficulty standing or walking for long periods of time due to his right knee.  The question of whether he is unemployable due to his knees, however, is unclear.

The Veteran indicated in June 2015 that he was now using a cane and a walker due to right knee symptoms (as opposed to only a cane previously).  As the last medical evidence in the claims file is dated in March 2015, further development is needed.  

In a General Release completed in March 2015, the Veteran reported that he had received relevant treatment at the VA Medical Center (VAMC) in Long Beach California from October 1989 through 2010.  VA has obtained records from that facility for the period beginning in 1997, but there is no indication of a request for the earlier records.  Although these may predate the period on appeal, VA has a duty to obtain them.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009) (holding that in the case of an increased rating claim, VA has a duty to obtain potentially relevant records created prior to the period on appeal).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment for a knee disability at the Long Beach VAMC from October 1989 to January 1997; and VA treatment for a knee disability since March 2015, to include any records indicating that a walker was provided.

2.  Afford the Veteran a new VA examination to evaluate the severity of the right knee disability and opinions as to the Veteran's employability given the level of the service connected knee disabilities.  

The examiner should describe the functional impairment and effects of the Veteran's bilateral knee disabilities on his employability, consistent with his prior work history and education; and provide an opinion as to whether the disabilities would preclude gainful employment consistent with the Veteran's education and experience.



The examiner should consider the reports of the Veteran and others in the claims file as to the effects of the knee disabilities on employability.  The examiner should assume that the Veteran's limitations on standing and walking are due to his knee disabilities.

The examiner should also report the ranges of right knee flexion and extension in degrees.  The examiner should also note any additional limitation of motion (expressed in degrees) due to pain, weakness, fatigability, or flare-ups.

If the examiner is unable to respond to the above without resort to speculation, the examiner should explain whether the inability to respond is due to the limits of the examiner's medical knowledge; the limits of the medical profession in general; or there is specific additional evidence that, if obtained, would enable a response.

3.  Adjudicate whether referral for extraschedular consideration under § 3.321(b) is warranted.  

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


